DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 7/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the BRI of a computer readable medium can encompass non-statutory transitory forms of signal transmission such as propagating electrical or electromagnetic signal per se (MPEP § 2106.03). The examiner suggests to instead use the language of --non-transitory computer readable medium--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a computer readable medium on the chip” and then claim 4 recites that the removable chip has a memory device. However, it is unclear if the computer readable medium and the memory device are the same or different structures. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12, 13, 15 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Application Publication No. 2015/0050678, hereinafter Elder.
Regarding claim 1, Elder teaches a system for detecting an analyte in a bodily fluid sample (paragraph [0023]), the system comprising: a meter (item 100), the meter including an analysis system (item 172), a display (item 114), and an input device (item 132); a removable chip (item 104), the removable chip interfacing with the meter (paragraph [0023] and figure 2B), the removable chip including a processor that executes an algorithm stored on a computer readable medium on the removable chip and controls the operations of the meter (paragraph [0039]); a test strip (paragraph [0023]), insertable into the meter, the test strip configured to receive a sample when inserted in the meter, the meter configured, via the commands of the removable chip to use the analysis system to analyze the test strip and provide an analyte level in the sample (paragraphs [0023] and [0035]).
Please note:  Applicant has claimed a control apparatus and only limitations to the processor itself will have weight and not the steps the processor will perform. For the steps of the processor to have patentable weight, the applicant should include language defining the processor as being programmed to or another accepted terminology to allow software limitations to have patentable weight in the claim.
Regarding claim 2, Elder teaches wherein the removable chip does not include a power source and the meter provides power to the removable chip when inserted into the meter (paragraph [0032]).
Regarding claim 3, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Elder and the apparatus of Elder is capable of having the algorithm include a testing protocol for the analyte level. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Elder (see MPEP §2114).
Regarding claim 4, Elder teaches wherein the removable chip includes a memory device (paragraph [0039]).
Regarding claim 5, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Elder and the apparatus of Elder is capable of having the memory device include a calibration curve. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Elder (see MPEP §2114).
Regarding claim 6, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Elder and the apparatus of Elder is capable of having the testing protocol be specific for the analyte tested. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Elder (see MPEP §2114).
Regarding claim 7, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Elder and the apparatus of Elder is capable of having the processor control the meter by sending commands. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Elder (see MPEP §2114).
Regrading claim 8, Elder teaches wherein the processor of the removable chip is configured to communicate with the meter using a control language (paragraphs [0023] and [0035]).
Regarding claim 9, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Elder and the apparatus of Elder is capable of having the meter control the analysis system, the display and the input device according to commands. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Elder (see MPEP §2114).
Regarding claim 10, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Elder and the apparatus of Elder is capable of having the meter return signals reflective of the analyte level. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Elder (see MPEP §2114).
Regarding claim 12, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by Elder and the apparatus of Elder is capable of working on blood. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Elder (see MPEP §2115). Further, Elder teaches this limitation in paragraph [0001].
Regarding claim 13, Elder teaches wherein analysis of the test strip only returns accurate results when used with a removable chip specific to the test strip (paragraph [0039], if the two parts were incompatible, the results would not be accurate).
Regarding claim 15, Elder teaches wherein the meter does not function properly without the removable chip (paragraph [0041]).
Regarding claim 22, Elder teaches a system for a configurable meter for analyte testing (paragraph [0023]), comprising: a meter (item 100), the meter configured to respond to commands in a first protocol and thereby control an analysis system for detecting an analyte level of an analyte (paragraphs [0023] and [0039]), a display (item 114), and an input device (item 132); a removable chip (item 104) insertable into the meter (figure 2B), the removable chip configured to execute a protocol when mated with the meter and send the commands in the first protocol to control the meter, the removable chip further configured to calculate the analyte level as part of the protocol (paragraph [0039]).
Please note:  Applicant has claimed what appears to be a control apparatus and only limitations to the chip itself will have weight and not the steps the chip will perform. The BRI of a removable chip does not contain structures which would cause the chip to have to function with the steps specified. For the steps of the control apparatus to have patentable weight, the applicant should include language defining the chip as having some structure which is recognized as being programmable along with language defining that structure as being programmed to or another accepted terminology to allow software limitations to have patentable weight in the claim.
Regarding claim 23, Elder teaches wherein the removable chip is associated with a test strip and the test strip is inserted into the meter (paragraph [0023]).
Regarding claim 24, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Elder and the apparatus of Elder is capable of having the protocol specific to the test strip. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Elder (see MPEP §2114).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5 and 14 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Elder in view of United States Application Publication No. 2005/0279647, hereinafter Beaty.
Regarding claim 4, Elder teaches all limitations of claim 5; however, Elder does not teach the memory device includes a calibration curve for analysis.
Beaty teaches a system for measuring concentration of analytes in blood in which has a removable chip which includes calibration information specific to test strips so that it would provide coding information to the system (Beaty, paragraph [0002]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the memory device include a calibration curve for analysis because it would allow the removable chip to provide coding information to the system (Beaty, paragraph [0002]).
Regarding claim 14, Elder teaches all limitations of claim 13; however, Elder does not teach the removable chip includes calibration information specific to a lot that the test strip was produced as part of.
Beaty teaches a system for measuring concentration of analytes in blood in which has a removable chip which includes calibration information specific to test strips so that it would provide coding information to the system (Beaty, paragraph [0002]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the removable chip include calibration information because it would allow the removable chip to provide coding information to the system (Beaty, paragraph [0002]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elder in view of United States Application Publication No. 2015/0330988, hereinafter Ralston.
Regarding claim 11, Elder teaches all limitations of claim 7; however, Elder teaches the meter is an electrochemical meter (paragraph [0035]).
Ralston teaches an analyte measurement system which either uses an electrochemical sensor or an optical sensor (Ralston, paragraph [0050]).
Examiner further finds that the prior art contained a device/method/product (i.e., an optical meter) which differed from the claimed device by the substitution of component(s) (i.e., an electrochemical sensor) with other component(s) (i.e., an optical sensor), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., an electrochemical sensor with an optical sensor), and the results of the substitution (i.e., detecting the analyte) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the electrochemical sensor of reference Elder with the optical sensor of reference Ralston, since the result would have been predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796